Citation Nr: 0107341	
Decision Date: 03/13/01    Archive Date: 03/16/01	

DOCKET NO.  00-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which increased the disability 
evaluation for the veteran's service-connected anxiety 
disorder from 30 percent to 50 percent disabling, effective 
from December 30, 1998.  


REMAND

The veteran essentially contends that his service-connected 
generalized anxiety disorder is more disabling than currently 
evaluated and thus warrants increased compensation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ____ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Furthermore, our preliminary review of the veteran's claims 
file reveals that the veteran was informed in June 1999 that 
he was being denied vocational rehabilitation training 
benefits.  A VA letter advising the veteran of his denial of 
vocational rehabilitation benefits indicated that a VA 
counseling psychologist had interviewed him and found that it 
was not reasonably feasible that he would be able to achieve 
a vocational goal.  It was specifically indicated that his 
service-connected psychiatric disorder limited his ability to 
work with and around people.  Unfortunately, while 
potentially probative of the matter at hand the veteran's 
rehabilitation folder to include any record of counseling was 
not associated with the veteran's claims file for appellate 
review.

Further, the Board is of the opinion that more information is 
needed from the VA physician who completed the veteran's VA 
psychiatric examination in April 1999 before a decision can 
be made in the current appeal.  The veteran's VA examiner in 
April 1999 noted as occupational history that the veteran is 
a retired accountant who reports giving up his accounting 
business because his symptoms worsened to the point that he 
was unable to concentrate.  The examiner, following mental 
status examination, scored the veteran's global assessment of 
functioning as 45 to 50 but did not describe the nature and 
extent to which clinically identifiable psychiatric symptoms 
attributable to the veteran's service-connected generalized 
anxiety disorder affected the veteran's occupational and 
social functioning.  

Accordingly, this case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran including providing signed 
releases, the RO should obtain all VA and 
non-VA treatment records subsequent to 
those on file.  All records received 
should be associated with the veteran's 
claims folder.  

2.  The RO should also associate the 
veteran's vocational rehabilitation 
folder to include any record of 
vocational rehabilitation counseling 
provided to him with the claims file.

3.  The RO should then forward the entire 
claims file, the vocational 
rehabilitation folder and a copy of this 
REMAND to the VA examiner who conducted 
the veteran's April 1999 psychiatric 
examination.  With respect to the 
findings contained in the examination 
report the VA examiners should be asked 
to comment as to the degree to which the 
psychiatric symptoms attributable to the 
service-connected generalized anxiety 
disorder affect the veteran's 
occupational and social adaptability.  
The rating Board must furnish the 
examiner with a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996.  The physician must 
comment as to the presence or absence of 
each symptom and clinical finding 
required under the rating criteria for 
ratings from 70 percent to 100 percent 
and where present, the frequency and/or 
severity of each symptom and finding.  If 
the examiner believes further examination 
of the veteran is required then such 
examination should be scheduled.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3-
4 of the Act (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter.  00-87 (November 17, 
2000), 00-92 (December 13, 2000) and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel Precedent Opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board, for further consideration, 
if in order.  No action is required on the part of the 
veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


